DETAILED ACTION
In Reply filed on 07/22/2022, claims 1-8 are pending. Claims 1-8 are considered in the current Office Action. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Previous Objections/Rejections
35 USC § 103 rejections of claims 1-4 and 7-8 are maintained based on the Applicant’s argument. See Response to Argument.
35 USC § 103 rejections of claims 5-6 are maintained based on the Applicant’s argument. See Response to Argument.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-4 and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0106444 (“Ishida et al” hereinafter Ishida) in view of US2016/0282848 A1 (Hellestam).
Regarding Claim 1, Ishida teaches a system for manufacturing a three-dimensional article ([0002]) comprising: 
a support plate (Figure 3, sample plate 121) having a support surface (the plate has a surface); 
a powder dispenser (Figure 3, forming-material discharging sections 1230, the forming material can be powder [0064] which implies the head unit can dispense powder); 
a fusing apparatus configured to form and scan an energy beam (Figure 3, laser radiating sections 1300 radiated laser L); 
a controller (Figure 1A, control unit 400) including a processor ([0067], control unit includes a personal computer) and a non-transient storage device ([0067], control unit includes a personal computer which implies the present of a non-transient storage device within the computer) configured to: 
operate the powder dispenser ([0067], control unit controls the forming material discharging sections 1230) to dispense a first layer of powder (Figure 8B, the forming material M is formed as a first layer supplied from the forming-material discharging sections 1230); 
operate the fusing apparatus to scan the energy beam upon the first layer of powder to fuse a first boundary contour (Figure 7C, molten section 50 is formed by radiating the lasers L on portions corresponding to a contour region of the three-dimensional formed object from the laser radiating sections 1300 [0095]), and a first infill section that are fused at least through the first layer of powder (Figure 7C, molten section 55 is formed by applying heat to the portion [0096]), fusing the first boundary contour includes scanning along the first boundary contour with the energy beam which traces and solidifies a first part of an outer surface of the three-dimensional article which surrounds the first infill section (Figure 7C, molten section 50 is the contour boundary region and surrounded the molten section 55); 
operate the powder dispenser to dispense a second layer of powder over the first layer of powder (see attached Figure 8E below); 
operate the powder dispenser to dispense a third layer of powder over the second layer of powder (see attached Figure 8E below); and 
operate the fusing apparatus to scan the energy beam upon the third layer of powder to fuse a second boundary contour and a second infill section through the second and third layers of powder (See attached Figure 8E below, [0105]), the second boundary contour is fused to the first boundary contour (see attached Figure 8E below), the second infill section is fused to the first infill section (see attached Figure 8E below), fusing the second boundary contour includes scanning along the second boundary contour with the energy beam which traces and solidifies a second part of the outer surface of the three- dimensional article which surrounds the second infill section (Figure 8E, molten section 50 is the contour boundary region and surrounded the molten section 55).

    PNG
    media_image1.png
    498
    901
    media_image1.png
    Greyscale
It is noted that although Figures 7A-7G and Figures 8A-8F are directed to a different embodiment of modeling method. However, it would have been obvious to one of ordinary skill in the art that fusing multiple layers at the same time to increase the manufacturing speed of the three-dimensional formed object ([0023]) and the two modeling patterns are interchangeable and lead to the same predictable and reasonable expectation of success and result.
Ishida fails to teach a first boundary contour and a first infill section are separated by an unfused zone of powder; and operate the fusing apparatus to scan the energy beam upon the second layer of powder to fuse a first connecting zone through the first and second layers of powder, the first connecting zone couples the first boundary contour to the first infill section. 
However, Hellestam teaches a first boundary contour (Figure 1, contour 110) and a first infill section (see attached Figure 1, inner area 120) are separated by a unfused zone of powder (Figure 1, inner area 130 remains unjointed [0073]); and operate the fusing apparatus (Figure 3, electron gun 302 and camera 304) to scan the energy beam upon the second layer of powder (Figure 4B, second layer 402 applied on the first layer 400) to fuse a first connecting zone through the first and second layers of powder (Figure 4B, first layer 400 and second layer 402), the first connecting zone couples (Figure 4B, 440 and 420) the first boundary contour to the first infill section (Figure 1, inner areas 130 are joined simultaneously [0077]. Since the first boundary contour and first infill section are separated by the unfused zone, having the unfused zone joined implies the first boundary contour and first infill section are coupled).
Ishida and Hellestam are considered to be analogous to the claimed invention because both are in the same field manufacturing a three-dimensional object through layer-by-layer consolidation of selected zones of a powder material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Ishida to incorporated a unfused zone of powder between the first boundary contour and first infill section; and operated the fusing apparatus to scan the energy beam upon the second layer of powder to fuse a first connecting zone through the first and second layers of the powder, the first connecting zone couples the first boundary contour to the first infill section as taught by Hellestam to joining a portion of the inner area for a number of cross sections to improve material properties compared to if the full inner area would not be joined ([0011]). Furthermore, the method of joining may take less time and area deformations may be decreased due to elimination or reduction of hot large areas 
    PNG
    media_image2.png
    417
    640
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    396
    465
    media_image3.png
    Greyscale
([0011]). 
Regarding Claim 2, the combination of Ishida and Hellestam teaches the system of claim 1 wherein the first layer of powder is dispensed upon the support surface (Ishida, Figure 8A, the forming material M is formed as a first layer and supplied form the forming material discharging sections 1230 to the sample plate 121 [0094]. Fig 7A and 8A are the same process [0103]).
Regarding Claim 3, the combination of Ishida and Hellestam teaches the system of claim 1 wherein the first layer of powder is dispensed upon at least one previously dispensed layer of powder (Ishida, see above Figure 8E).
Regarding Claim 4, the combination of Ishida and Hellestam teaches the system of claim 3 wherein the at least one previously dispensed layer of powder is selectively fused (Ishida, Figure 8A, the layer below first layer, in Figure 8E, is fused molten section 50).
Regarding Claim 7, the combination of Ishida and Hellestam teaches the system of claim 1 wherein the energy beam is one or more of a laser beam (Ishida, Figure 3, laser radiating sections 1300 radiated laser L) and an electron beam.
Regarding Claim 8, the combination of Ishida and Hellestam teaches the system of claim 1, but fails to explicitly teach wherein the controller is further configured to: operate the powder dispenser to dispense a fourth layer of powder over the third layer of powder; and operate the fusing apparatus to scan the energy beam upon the fourth layer of powder to fuse a second connecting zone through the third and fourth layers of powder and to the first connecting zone.
However, both Ishida ([0100]) and Hellestam ([0003] and [0065]) teaches repeating the operations to form a completed three-dimensional object. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to form a plurality of dispense layers of powder and a plurality of boundary contour, since duplication of the process creates more layers for the manufacturing object while maintaining the same predictable result. See MPEP 2143 (I)(A), the duplication of the operation would provide all of the claimed limitations.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0106444 (“Ishida et al” hereinafter Ishida) in view of US2016/0282848 A1 (Hellestam) as claimed in claim 1, and further in view of US2014/0348692A1 (“Bessac et al.” hereinafter Bessac). 
Regarding claim 5, the combination of Ishida and Hellestam teaches the system as claimed in claim 1. The combination fails to teach the first, second, and third layers of powder individually have a thickness of 10 to 100 microns.
However, Bessac teaches the first, second, and third layers of powder individually have a thickness of 10 to 100 microns ([0068], thickness of a powder layer may vary from 5 μm to 300 μm).
Ishida, Hellestam and Bessac are considered to be analogous to the claimed invention because both are in the same field manufacturing a three-dimensional object through layer-by-layer consolidation of selected zones of a powder material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system by Hellestam to incorporate the powder layer has thickness of 5 to 300 microns disclosed by Bessac based on the type of powder used during the manufacturing process and depending on the desired geometry, mechanical or surface properties of the object to be produced, the thickness of the targeted final layer, the average diameter of the particles may be varied ([0068]). Furthermore, it would have been prima facie obvious to have selected the overlapping portion of the range. See MPEP 2144.05
Regarding claim 6, the combination of Ishida and Hellestam teaches the system as claimed in claim 1. The combination fails to teach first, second, and third layers of powder individually have a thickness of 20 to 50 microns.
However, Bessac teaches the first, second, and third layers of powder individually have a thickness of 20 to 50 microns ([0068], thickness of a powder layer may vary from 5 μm to 300 μm).
Ishida, Hellestam and Bessac are considered to be analogous to the claimed invention because both are in the same field manufacturing a three-dimensional object through layer-by-layer consolidation of selected zones of a powder material. Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system by Hellestam to incorporate the powder layer has thickness of 5 to 300 microns disclosed by Bessac based on the type of powder used during the manufacturing process and depending on the desired geometry, mechanical or surface properties of the object to be produced, the thickness of the targeted final layer, the average diameter of the particles may be varied ([0068]). Furthermore, it would have been prima facie obvious to have selected the overlapping portion of the range  since Bessac’s range of 5-300 μm overlaps with the claimed range of 20-50 microns. See MPEP 2144.05.
Response to Arguments
Applicant's arguments filed on 07/22/2022 have been fully considered but they are not persuasive. 
The Applicant argues that the combination of references does not render claim 1 obvious because the system described in the primary reference Ishida operates on different principles and does not disclose required elements of recited claim.
The Examiner respectfully disagrees. In response to applicant's argument that Ishida operates on different principles than the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, Ishida does not have to discloses nor suggests the problem solved nor the recited solution to the problem. Furthermore, "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In this case, the instant application is claiming a system. The broadest reasonable interpretation of a system claim having structure that performs a function, which only needs to occur if a condition precedent is met, requires structure for performing the function should the condition occur. The system claim interpretation differs from a method claim interpretation because the claimed structure must be present in the system regardless of whether the condition is met and the function is actually performed (See MPEP 2111.04(II)). Thus, the system as taught by Ishida does disclose all of the structural limitation and met all of the functional limitations.
The Applicant argues Ishida does not discuss the surface tension-induced quality problem with a process of fusing contour and infill sections over a same layer of powder at a same time. Moreover, Ishida does not disclose a solution of alternating fusion of infill/contour and connection zone sections as recited in Applicant claim 1. 
The Examiner respectfully disagrees. In response to applicant's argument that Ishida operates on different principles than the claimed invention, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Therefore, Ishida does not have to discloses nor suggests the problem solved nor the recited solution to the problem. In addition, under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. Currently, claim 1 does not recites fusing contour and infill sections over a same layer of powder at a same time.
Therefore, it is improper to import this limitation form the specification. In the Office Action dated 05/18/2022, the Examiner used a secondary reference Hellestam to discloses a first boundary contour (Figure 1, contour 110) and a first infill section (see attached Figure 1, inner area 120) are separated by an unfused zone of powder (Figure 1, inner area 130 remains unjointed [0073]). It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system disclosed by Ishida to incorporated an unfused zone of powder between the first boundary contour and first infill section as taught by Hellestam to joining a portion of the inner area for a number of cross sections to improve material properties compared to if the full inner area would not be joined ([0011]). Furthermore, the method of joining may take less time and area deformations may be decreased due to elimination or reduction of hot large areas ([0011]). Thus, the Examiner is not relied upon the Ishida reference to disclose a solution of alternating fusion of infill/contour and connection zone sections. 
The Applicant argues the system discloses by Ishida contains material that are selectively dispensed whereas the instant application requires full deposition of layers of powder. Furthermore, Ishida forms the full contour through selective deposition of material M and melting with a laser before filling the contour with molten material 55 which is very different than the staggered, concurrently overlapping formation of contour and infill sections of claim 1 of instant application. Lastly, Ishida never fuses more than one layer of contour material at a time whereas the Applicant fusing through two layers at a time.
The Examiner respectfully disagrees. First, Under the broadest reasonable interpretation (BRI), the words of a claim must be given their plain meaning unless such meaning is inconsistent with the specification, and it is improper to import claim limitations from the specification into the claim. Currently, claim 1 does not recites any limitation that requires a full deposition of layers of powder and concurrently overlapping formation of contour and infill section. Therefore, it is improper to import this limitation form the specification. Second, Ishida does teach the staggered formation of contour and infill section as shown in labelled Figures 8A – 8F as included in the Office Action dated 05/17/2022. Lastly, Ishida does teach fusing through more than one layer of contour material at a time as shown in Figure 8D and [0105]. Therefore, Ishida does teach the claimed functional and structural limitations of claim 1 and claim 1 is not allowable over art of records and the rejection have been maintained in view of the Applicant’s argument. 
In conclusion, the combination of Ishida and Hellestam does teach all of the functional and structural limitations of Claim 1 and the 35 USC 103 rejection with claims 1-8 are maintained since claim 1 is not allowable over the art of the record. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XINWEN (Cindy) YE whose telephone number is (571)272-3010. The examiner can normally be reached Monday - Thursday 8:30 - 17:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Susan Leong can be reached on (571) 270-1487. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

XINWEN (CINDY) YE
Examiner
Art Unit 1754



/SUSAN D LEONG/Supervisory Patent Examiner, Art Unit 1754